Exhibit 10.3

 

DIRECTOR DEFERRAL ELECTION

 

DEFERRAL:  Pursuant to the Six Flags Entertainment Corporation Long-Term
Incentive Plan (“Plan”) and the decision to make Deferred Share Units pursuant
to Section 8 of the Plan available to directors of the Company, I hereby elect
to receive stock units (“Director Deferred Share Units”) in lieu of the cash
retainer for my service as a director (but not as a committee chair or member)
in 2012 and thereafter as follows:

 

                                percent (                      %) of cash
retainer in Director Deferred Share Units.

 

For purposes of clarity, cash retainer for purposes of this Deferral Election
refers to the cash retainer for being a director and does not include any cash
retainer for being the lead independent director or chair of the Board of
Directors of the Company or the chair or a member of any committee of the Board
of Directors of the Company.

 

The number of Director Deferred Share Units shall be granted on the day of the
Company’s annual meeting (or last day of the calendar year if there is no annual
meeting during the calendar year) (collectively, “Annual Meeting Day”) based on
the aggregate cash retainer anticipated for the calendar year divided by the
closing price of a share of Six Flags Entertainment Corporation common stock
(“Share”) on such Annual Meeting Day.  If I do not continue as a director of the
Company for the full calendar year, Director Deferred Share Units attributable
to the cash retainer that would not have been paid me if I was receiving the
cash retainer in cash rather than in Director Deferred Share Units for the year
shall be forfeited.

 

I understand that I may revoke or modify this Deferral Election only with
respect to director cash retainer fees payable for service on or after the first
day of a subsequent calendar year and only by filing a new Deferral Election
form before the first day of such subsequent calendar year in accordance with
Plan procedures.

 

DISTRIBUTION:  The distribution of Shares with respect to any Director Deferred
Share Units will occur on the first business day following the 30th day after my
service as a director of the Company ceases provided that the cessation of my
service as a director constitutes a “Separation from Service” for purposes of
Section 409A of the Code as set forth in Section 8 of the Plan and such
distribution is otherwise in compliance with Section 409A of the Code.

 

ACKNOWLEDGEMENT:  By signing this Deferral Election, I hereby acknowledge my
understanding and acceptance of the following:

 

1.                                       Dividend Equivalents.  I understand
that I will be credited with dividend equivalents with respect to Director
Deferred Share Units.  Such dividend equivalents will be credited and treated as
additional Director Deferred Share Units.

 

2.                                       Limited Ability to Change Deferral
Election.  I understand that I may revoke or modify this Deferral Election only
with respect to director cash retainer fees payable for service on or after the
first day of a subsequent calendar year and only by filing a new Deferral
Election form with the Company before the first day of such subsequent calendar
year in accordance with Plan procedures.  Otherwise, this Deferral Election is
irrevocable with respect to Director Deferred Share Units (except in such
limited circumstances as the Committee under the Plan may permit in accordance
with law).

 

3.                                       Company Right to Terminate Deferral
Election.  Notwithstanding any election made herein but only to the extent
permitted by Section 409A of the Code, the Company reserves the right to
transfer to me all of the Shares associated with the Director Deferred Share
Units following a termination of the Plan.

 

4.                                       Code Section 409A.  This Deferral
Election and the Director Deferred Share Units shall be construed in accordance
with the terms and provisions set forth in this Deferral Election as well as the
Plan and the requirements of Section 409A of the Code and the Company can
unilaterally amend this Deferral Election and Director Deferred Share Units to
comply with Seciton 409A of the Code.  I understand that Section 409A of Code
may require changes in this Deferral Election or may otherwise impact the
effectiveness of this Deferral Election or may delay the timing of distribution.

 

5.                                       Undertaking.  I hereby agree to take
whatever additional action and execute whatever additional documents the
Committee under the Plan may deem necessary or advisable in order to carry out
or effect one or more of the obligations or restrictions imposed on me, the
Director Deferred Share Units or the Shares acquired upon conversion of the
Director Deferred Share Units pursuant to the provisions of this Deferral
Election or the Plan.

 

By signing this Deferral Election, I hereby acknowledge my understanding of and
agreement with all the terms and provisions set forth in this Deferral Election
as well as the Six Flags Entertainment Corporation Long-Term Incentive Plan.

 

--------------------------------------------------------------------------------


 

Received this                  day of                         , 201 

 

 

 

 

 

 

Director’s Signature

 

Date

 

 

 

 

 

 

 

 

 

 

Company Representative

 

Print Director’s Name

 

 

 

--------------------------------------------------------------------------------